Citation Nr: 1543950	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-41 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating higher than 40 percent for postoperative lumbar herniated disc.

2. Entitlement to a disability rating higher than 10 percent for osteoarthritis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to October 1980, and from January 1991 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) following a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increase in disability rating higher than 40 percent for a for postoperative lumbar herniated disc, and an increase in disability rating higher than 10 percent for osteoarthritis of the thoracic spine.  In April 2014, the Board remanded the issue for further development.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination.  The examination took place in June 2014, and the AOJ provided a supplemental statement of the case in November 2014, in which it again denied increased ratings.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 
	
The Veteran testified at a video conference hearing before the undersigned in September 2013.  A transcript of the hearing has been associated with the Veteran's claims file.




FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's postoperative lumbar herniated disc has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, but not by ankylosis, or by any incapacitating episodes of intervertebral disc syndrome totaling more than 4 weeks in a 12-month period.

2.  Throughout the appeal period, the Veteran's osteoarthritis of the thoracic spine has not been manifested by any symptoms separate from those already considered in evaluating his service-connected lumbar herniated disc.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for postoperative lumbar herniated disc have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for a rating higher than 10 percent for osteoarthritis of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.951, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003-5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, only generic notice is required as to the type of evidence needed to substantiate the claims, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in March 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claims are of record, including testimony provided at a September 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in March 2009, August 2012, and June 2014, reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, although the Veteran has expressed dissatisfaction with the June 2014 VA examination, the Board finds that all three VA examinations are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.  As to the last examination, the Veteran alleged that the examiner was incompetent, entitling him to a new VA examination and a new MRI.  He explained that he does not recall the examiner asking him about bowel or bladder problems, and alleged that the examiner "called several days later to ask more questions that he stated that he did not ask the day of the exam."  The Board finds the Veteran's statements concerning the examiner's actions to lack credibility, and finds no basis to assume that the Veteran's inability to recall if the examiner asked questions about bowel or bladder impairment is a product of the examiner failing to do his job, as opposed to the Veteran's faulty memory several months after the examination.  The Board also does not find credible the Veteran's assertion that the examiner called later to complete the examination, given that the examination report has all the required questions printed on it to assist in ensuring that the required questions are asked.  Lastly, the Veteran has not explained why another MRI would be of assistance in determining the proper disability rating to be assigned, given that the rating criteria are based on range of motion findings and findings as to incapacitating episodes.  The Veteran has not articulated a persuasive reason for another VA examination, and the record does not otherwise suggest that another examination is warranted.
 
For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

Here, in its June 1996 rating decision, the AOJ granted an initial rating of 20 percent for the Veteran's lumbar spine disability under prior Diagnostic Code 5293, and an initial rating of 0 percent for his osteoarthritis of the thoracic spine under prior Diagnostic Code 5003-5291.  The AOJ granted an increase to 40 percent for the lumbar spine disability in January 2003, and an increase to 10 percent for the osteoarthritis of the thoracic spine in February 2003, based on the rating criteria in effect at the time.  

As an initial matter, the Board notes that effective September 26, 2003, the rating criteria for evaluating spine disorders were amended.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003).  The Veteran's lumbar spine disability is thus currently rated under Diagnostic Code 5243, which directs that disabilities of the spine be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) unless evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS).  Under the General Rating Formula, a 40 percent rating is applicable for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.

Following the criteria, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Notes (2) through (4) are not applicable in this case.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Diagnostic Code 5243 instructs to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula or under the IVDS, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  For evaluation of IVDS under Diagnostic Code 5243, a 20 percent rating is assignable when incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is assignable when incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is assignable when incapacitating episodes have a total duration of at least six weeks during the past 12 months.  Id.

Following the criteria, Note (1) provides: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The Board notes that under the current schedular criteria, thoracic and lumbar spine disabilities are assigned a single rating, as the rating criteria refer to such disabilities as "thoracolumbar."  The RO has continued to assign separate ratings for the lumbar and thoracic components of the spine disorders, however.  The Board will address both disorders separately.

The relevant medical evidence in this case consist of VA examinations conducted in March 2009, August 2012, and June 2014, post-service VA treatment records, as well as private treatment records evidencing physician-prescribed bed rest for 2 week periods in July 2012, September 2012, and November 2012.  VA treatment records do not reflect any VA physician prescribed bed rest.

At the March 2009 VA examination, the Veteran reported he was a truck driver and had missed less than one week of work in the past 12 months due to his lumbar spine disability.  He denied any bladder or bowel problems related to his disability.  Range of motion of the spine was found to be flexion of 65 degrees, extension of 10 degrees, left lateral flexion and rotation of 15 degrees, right lateral flexion of 20 degrees, and right lateral rotation of 15 degrees.  No additional limitation of motion was found on repetition, and the examiner found no cervical or thoracolumbar ankylosis.

At the August 2012 VA examination, the Veteran stated that the pain in his lumbar spine during flare-ups prevented him from going to work and getting dressed.  He denied any bladder or bowel problems associated with his lumbar spine disability, and contended that he had to miss work on average 3 days per week due to his disability.  The examiner noted that the Veteran reported that a private physician had prescribed bed rest for 3 weeks in the past 12 months, but that the claims file did not contain the documentation to verify the statement.  Range of motion of the spine was found to be flexion of 40 degrees, with pain at 20 degrees; extension of 20 degrees, with pain at 15 degrees; left lateral flexion and rotation of 20 degrees, with pain at 20 degrees; right lateral flexion of 15 degrees, with pain at 15 degrees; and right lateral rotation of 30 degrees, with pain at 30 degrees.  Additional limitation of motion on repetition was found to be flexion of 35 degrees, extension of 15 degrees, left lateral flexion and rotation of 20 degrees, right lateral flexion of 15 degrees, and right lateral rotation of 25 degrees.  Lumbar spine x-rays revealed mild degenerative change in the lower dorsal spine.

At the June 2014 VA examination, the Veteran reported that he works as a truck driver three to four days a week, and that he experienced sensations of shocks in his legs at night.  He complained that during flare ups any lifting or bending increased the pain, but denied any bowel or bladder problems due to his disability.  The examiner noted that he suffered incapacitating episodes of at least 2 weeks but less than 4 weeks in the last 12 months.  Range of motion of the spine was found to be flexion of 25 degrees, with pain at 20 degrees; extension of 10 degrees, with pain at 10 degrees; lateral flexion in each direction of 10 degrees, with pain at 10 degrees; and lateral rotation in each direction of 0 degrees.  The examiner noted that the Veteran could not complete repetition testing due to severe pain, and found functional loss to be weakness and pain on movement, instability, and difficulty walking.  The examiner did not find ankylosis of the spine but noted mild dextroscoliosis and mild degenerative disc disease on x-rays.  Further, the examiner stated that it would not be possible to determine, without resorting to speculation, whether weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during flare-ups or after repetitive use.  However, the examiner opined that the Veteran's condition has been gradually deteriorating since his 1996 military discharge. 

In addition, the Veteran submitted three prescription notes from a private physician, each of which prescribed bed rest for a 2 week period.  The notes signed in July 2012 and September 2012 specifically stated the Veteran was placed "on 2 weeks doctor supervised bed rest" for "back pain."  The note signed in November 2012 placed the Veteran on physician supervised bed rest for two weeks for "[blood pressure] evaluation."

After consideration of the pertinent evidence of record, the Board concludes that a rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted at any time during the appeal period, as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Rather, the evidence clearly demonstrates that the Veteran has continued to retain motion in his lumbar spine, albeit limited.  Findings obtained through the recent VA examinations included, at least, forward flexion of the thoracolumbar spine to 25 degrees, with pain starting at 20 degrees; extension to 10 degrees, with pain starting at 10 degrees; lateral flexion in each direction to 10 degrees, with pain starting at 10 degrees; and lateral rotation in each direction to 0 degrees.  The VA examiners in March 2009 and June 2014 specifically stated that there was no ankylosis of the thoracolumbar spine.  As there was clearly motion, the medical evidence of record simply does not show unfavorable ankylosis of the entire thoracolumbar spine required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula.

Additionally, the Board has considered whether there is any additional functional loss not contemplated in the current evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see also DeLuca, 8 Vet. App. at 206.  The Veteran has reported severe flare-ups of back pain, and there was objective evidence that repetition caused less movement than normal, pain on movement, interference with sitting, standing and/or weight bearing, and disturbance of locomotion.  While in the March 2009 VA examination repetitive testing did not reveal any additional limitation of motion, the August 2012 and June 2014 VA examinations found limitation on motion with repetition.  However, the level of limitation of motion shown on repetition is already contemplated in the current evaluation.  In other words, any additional functional loss due to pain does not more nearly approximate a finding of unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, an increased evaluation on this basis is not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

Consideration has been given to an increased evaluation for the Veteran's lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  The record reflects that the Veteran's disability is manifested by IVDS that resulted in incapacitating episodes requiring bed rest prescribed by a physician during the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, the Board finds that the physician notes the Veteran submitted clearly prescribe bed rest for back pain for a total period of 4 weeks, and an additional period of 2 weeks prescribed bed rest for blood pressure evaluation, not for his back disability.  As such, the Veteran experienced periods of incapacitating episodes due to intervertebral disc syndrome of at least 4 weeks but less than 6 weeks during the past 12 months.  The June 2014 VA examiner similarly found the Veteran to have experienced incapacitating episodes for less than four weeks in the previous year.  Thus, a rating in excess of 40 percent under IVDS is not warranted in this case.  38 C.F.R. § 4.71a, IVDS.

The Board further finds that no separate rating is warranted for neurological disorders.  In that connection, the Board notes that all three VA examinations found neurological examination to be normal, and there were no diagnoses of bowel or bladder problems.  To the contrary, the Veteran specifically denied experiencing bowel and bladder problems at each VA examination.   Although VA treatment records show that the Veteran complained of bowel problems in March 2013, colonoscopy tests conducted in September 2013 revealed no problems.  Further, no such disability has been diagnosed, and the Veteran denied bowel or bladder problems at VA treatment visits in July 2009 and August 2013.  He is also in receipt of service connection for radiculopathy of the lower extremities secondary to his lumbar spine disability, and no other new disabilities have been diagnosed.  Thus, the Board finds that no other separate rating for neurological disability is warranted.

The Board acknowledges the Veteran's request for a new VA examination because he claims he does have bowel and bladder problems secondary to his low back disorder.  He explains that he does not recall the last examiner asking him about such problems.  The Board finds his assertion of bowel and bladder problems to lack credibility.  First, the Board notes that the Veteran's claims for neurogenic bladder and voiding dysfunction associated with postoperative lumbar herniated disc were denied by VA in May 2003 and August 2003, respectively.  Next, the Board notes that the Veteran also denied any bowel or bladder problems in the course of his VA treatments in July 2009 and August 2013, as well as at each of his VA examinations, and that a colonoscopy in September 2013 returned normal results.  Further, the Board finds that the June 2014 VA examination was adequate in that the examiner conducted a full physical evaluation of the Veteran and provided a complete review of his current disability level.  Moreover, and as explained previously, the examination report laid out the relevant questions for the examiner to answer, including as to bowel or bladder dysfunction, making it highly unlikely that the examiner simply forgot to ask the questions.  It is more likely that the Veteran simply forgot that he was asked the questions several months before.
 The Veteran's assertions of bowel and bladder impairment are not credible, and there is otherwise no evidence of a bowel or bladder impairment that can be separately evaluated.

The Board has also considered whether staged ratings would be warranted.  However, the evidence of record does not show that a rating in excess of 40 percent for the lumbar spine disability would be warranted at any time during the period on appeal, as no ankylosis of the thoracolumbar spine has been shown at any time.  38 U.S.C.A. § 5110 (West 2014); see also Hart, 21 Vet. App. at 505.

Turning to the Veteran's thoracic spine claim, the Board notes that under the current rating criteria, the Veteran's osteoarthritis of the thoracic spine is already contemplated under the rating for his lumbar spine disability.  38 C.F.R. §§ 4.71a, Diagnostic Code 5003, 5237-5243, General Rating Formula, Note (6) (identifying the thoracolumbar spine as a single segment for rating purposes).  In that connection, the Board notes that the separate evaluation for osteoarthritis of the thoracic spine may not be reduced solely based on the change in the rating criteria.  See 38 C.F.R. § 3.951(a) (2015).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2015).  Essentially, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In this case, as discussed above, the evaluation of the Veteran's lumbar spine disability under Diagnostic Code 5243 encompasses his osteoarthritis of the thoracic spine, and to separately award increased rating for each disability would be pyramiding, which is prohibited under 38 C.F.R. § 4.14.  It is unclear why the RO did not combine the evaluations for the lumbar and thoracic spine aspects of the spine disabilities, but in any event, since for the entirety of the appeal period the symptoms associated with the osteoarthritis of the thoracic spine has been considered in the rating for the lumbar spine disorder, a rating in excess of 10 percent for thoracic spine disorder is not warranted.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for rating higher than 40 percent for postoperative lumbar herniated disc and 10 percent for osteoarthritis of the thoracic spine must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.951, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243.  This is so for the entirety of the appeal period.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of thoracolumbar spine disabilities, such as ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's thoracolumbar spine disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Moreover, even if the schedular evaluation is not found to be adequate in this case, the Veteran has not shown any marked interference with employment or frequent periods of hospitalization due to his thoracolumbar spine disability.  To the contrary, he indicated that he continues to work as a truck driver 3-4 days a week.  Additionally, the diagnostic criteria adequately take into account his periods of incapacitation.  Simply put, the Veteran's thoracolumbar spine disability does not demonstrate an exceptional or unusual disability picture that would warrant referral for extraschedular consideration in this case.

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the Veteran has indicated on multiple occasions, including at each of his VA examinations, that he is successfully maintaining employment as a truck driver.  In this regard, the Board recognizes that the Veteran may experience some difficulty working due to his thoracolumbar spine disability but notes that this is reflected in the ratings that have been assigned for the disability.  As he has not alleged at any time that he is unable to work due to his thoracolumbar spine disability, the Board thus concludes that the evidence does not establish that the Veteran cannot work because of his service-connected thoracolumbar spine disability.  Accordingly, the Board concludes neither the record nor the Veteran has raised a claim for TDIU.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating higher than 40 percent for postoperative lumbar herniated disc is denied.

Entitlement to a disability rating higher than 10 percent for osteoarthritis of the thoracic spine is denied.




____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


